Title: John P. Kennedy to James Madison, 19 June 1834
From: Kennedy, John P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Baltimore
                                
                                 June 19. 1834.
                            
                        
                        
                        I have taken the liberty to send you by the mail that takes this a copy of my discourse on the Life &
                            Character of Wm Wirt. The interest which you have always exhibited in the success of the subject of this memoir will
                            perhaps incline you to a favourable regard for this attempt to preserve his memory with the American people. I trust it
                            may find you restored to health and in the enjoyment of the prospect of yet many happy days amongst a generation who take
                            the deepest concern in every thing that relates to the comfort of your age. Very truly yours &c
                        
                        
                            
                                John P. Kennedy
                            
                        
                    